DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed September 13, 2021.  Claims 22, 23, 30, 31, 33, 35, 36, 39, and 40 are currently amended.  Claims 1-11 were previously withdrawn without traverse in the response to restriction filed March 1, 2021.  Claims 12-21, 25, and 26 have been canceled.  Claims 1-11, 22-24 and 27- 40 are pending review in this correspondence.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 1-11 are canceled pursuant to applicant’s election without traverse in the response to restriction filed March 1, 2021.

Response to Amendment
Rejection of claims 12, 14, 18, 20, and 21 as being anticipated by Harvey (US 2010/0058924 A1) is withdrawn in view of applicant’s claim cancelations.
Rejection of claim 13 as being unpatentable over Harvey (US 2010/0058924 A1) is withdrawn in view of applicant’s claim cancelation.
Rejection of claim 17 as being unpatentable over Harvey (US 2010/0058924 A1) in view of Addleman et al (US 2014/0322518 A1) is withdrawn in view of applicant’s claim cancelation.


Allowable Subject Matter
Claims 22-24 and 27- 40 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the systems of claims 22 and 32, specifically wherein a) that the flexibility of the device is decreased as a ratio of phenyl to methyl groups in the siloxane resin in increased (claim 22); and b) wherein the siloxane resin of the collection device has a general chemical structure [(Si(Me2)-O-)x(Si(Ph2)-O-)y(Si(R2)-O-)z], wherein R is independently selected from a hydroxyl group and an alkyl group, and wherein x, y, and z are integers (claim 32).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/ Examiner, Art Unit 1798                                                                                                                                                                                         September 15, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798